Exhibit 10.3

GUARANTY

This Guaranty is made this 16th day of March, 2012, by Alliance Resource
Partners, L.P., a Delaware limited partnership (“Guarantor”), in favor of
Seminole Electric Cooperative, Inc. (“Beneficiary”).

WHEREAS, Alliance Coal, LLC (“Affiliate”), an affiliate of the Guarantor, and
Beneficiary are parties to that certain Base Contract for Purchase and Sale of
Coal dated March 16, 2012, with a Confirmation dated March 16, 2012 (the
“Agreement”).

NOW, THEREFORE, to induce Beneficiary to enter into the Agreement and in
consideration of Beneficiary doing so, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor agrees as follows:

1. Guarantee. Subject to the terms hereof, the Guarantor unconditionally and
absolutely guarantees the prompt payment when due of all amounts payable by
Affiliate under the Agreement and any amendments thereto (collectively, the
“Obligations”). This is a guarantee of payment and not of collection. If
Affiliate fails to pay any Obligation, Guarantor will pay such Obligation
directly for Beneficiary’s benefit upon Beneficiary’s demand therefor in
accordance with the provisions hereof. Guarantor shall have no obligation to
perform under the Agreement.

2. Guarantee Absolute. The liability of Guarantor under this Guaranty shall be
absolute and unconditional irrespective of: (i) any lack of validity or
enforceability of or defect or deficiency in the Agreement, or any other
document executed in connection with the Agreement; (ii) any modification,
extension or waiver of any of the terms of the Agreement; (iii) any change in
the time, manner, terms or place of payment or in any other term of all or any
of the Obligations; (iv) except as to applicable statutes of limitation,
failure, omission, delay, waiver, or refusal by Beneficiary to exercise, in
whole or in part, any right or remedy held by Beneficiary with respect to the
Obligations; (v) any change in the existence, structure, or ownership of
Guarantor or Affiliate, or any insolvency, bankruptcy, reorganization, or other
similar proceeding; or (vi) the existence, validity, enforceability, perfection,
or extent of any collateral for the Obligations. Except as the same comprise
Obligations under the Agreement, Guarantor shall not be liable hereunder for
special, consequential, exemplary, tort or other damages, costs or attorney’s
fees. The obligations of the Guarantor hereunder are primary obligations of
Guarantor and there are no conditions precedent to enforcement of the Guaranty,
except as expressly set forth herein. This Guaranty shall remain in full force
and effect with respect to the Obligations until the same are finally and
irrevocably paid in full. In the event any payment to Beneficiary of any
Obligation is rescinded or must otherwise be returned for any reason whatsoever,
including, without limitation, the insolvency, bankruptcy, or reorganization of
Affiliate, Guarantor shall remain liable hereunder with respect to such
Obligation as if such payment had not been made.

3. Waiver. Guarantor hereby waives: (i) notice of acceptance of this Guaranty
and of the creation or existence of any of the Obligations and of any action by
the Beneficiary in reliance hereon or in connection herewith; (ii) except as
expressly set forth herein, presentment,



--------------------------------------------------------------------------------

demand for payment, notice of dishonor or nonpayment, protest and notice of
protest with respect to the Obligations; and (iii) notice of any modification,
extension or waiver of any of the terms of the Obligations. Guarantor reserves
the right to assert defenses that Affiliate may have under the Agreement to
payment of any Obligation, other than defenses arising from the bankruptcy,
insolvency, incapacity, liquidation or dissolution of Affiliate.

4. Demands and Notice. If Affiliate fails to pay any Obligation and Beneficiary
elects to exercise its rights under this Guaranty, Beneficiary shall make a
written demand on Guarantor (a “Payment Demand”). A Payment Demand shall
identify the amount and the basis of the demand and state that Beneficiary is
calling upon Guarantor under this Guaranty. Guarantor shall make payment to
Beneficiary within five (5) business days after receipt of Payment Demand from
Beneficiary. Unless expressly provided otherwise, demands and notices shall be
in writing and delivered by certified mail return receipt requested, facsimile,
or nationally recognized overnight delivery service. Notice by facsimile or hand
delivery shall be deemed to have been received by the close of the business day
on which it was transmitted or hand delivered (unless transmitted or hand
delivered after close of the business day in which case it shall be deemed
received at the close of the next business day), or such earlier time as is
confirmed by the receiving party. Notice by overnight mail or courier shall be
deemed to have been received one (1) business day after it was sent, subject to
confirmation of successful actual delivery. Any party may change its address to
which notice is given hereunder by providing notice of same in accordance with
this Section 4.

 

To Guarantor:

  

Alliance Resource Partners, L.P.

1717 S. Boulder, Suite 400

Tulsa, Oklahoma 74119

Attn: Chief Financial Officer

Fax: (918) 295 7357

 

   With a copy to:

 

  

Alliance Resource Partners, L.P.

1717 S. Boulder, Suite 400

Tulsa, Oklahoma 74119

Attn: General Counsel

Fax: (918) 295 7361

 

To Affiliate:

  

Alliance Coal, LLC

1717 S. Boulder, Suite 400

Tulsa, Oklahoma 74119

Attn: Contract Administration

Fax: (918) 295 7361

 

To Beneficiary:

  

Seminole Electric Cooperative, Inc.

P.O. Box 272000

Tampa, FL 33688-2000; or

 

2



--------------------------------------------------------------------------------

  

16313 North Dale Mabry Highway

Tampa, FL 33618

Phone: (813) 739-1274

Attn: CEO & General Manager

Fax: (813) 264-7906

 

   With copies to:

 

  

Attn: Chief Financial Officer

(at same address)

 

  

Attn: General Counsel

202 South Rome Ave.

Tampa, FL 33606

Phone: (813) 223-5351

Fax: (813) 229-6682

5. Subrogation. Guarantor shall be subrogated to all rights of Beneficiary
against Affiliate in respect of any amounts paid by Guarantor pursuant to this
Guaranty, provided that Guarantor agrees it shall not exercise such rights of
subrogation until all of the Obligations have been irrevocably paid in full.
Upon full payment of the Obligations, Beneficiary shall, at the Guarantor’s
request and cost, execute and deliver to the Guarantor such documents and take
such other actions as Guarantor may reasonably require to implement such
subrogation.

6. Representations and Warranties. Guarantor hereby represents and warrants:
(i) it is a limited partnership duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation; (ii) the
execution, delivery and performance of this Guaranty by Guarantor have been duly
authorized by all requisite corporate action and do not violate any applicable
law or Guarantor’s certificate of organization; and (iii) this Guaranty
constitutes Guarantor’s legal, valid and binding obligation, enforceable against
it in accordance with this Guaranty’s terms (except as enforceability may be
limited by bankruptcy, insolvency, moratorium and other similar laws affecting
enforcement of creditors’ rights against Guarantor in general principles of
equity).

7. Miscellaneous. No provision of this Guaranty may be amended or waived except
by a written instrument executed by Guarantor and Beneficiary. This Guaranty
shall bind and benefit the successors and assigns of Guarantor and Beneficiary.
This Guaranty shall not be deemed to benefit any person except Beneficiary and
its successors and assigns. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Florida.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing instrument is executed as of the date first
above written.

Alliance Resource Partners, L.P.

By: Alliance Resource Management GP, LLC

Its: Managing General Partner

By:   /s/ Robert G. Sachse

Name:   Robert G. Sachse Title:   Executive Vice President

 

4